        Case 2:21-cv-02108-JAR-TJJ Document 1 Filed 02/26/21 Page 1 of 9




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

                                             :
                                                      CASE NO.: ______
 Dan Cornelius, on behalf of himself and all :
 others similarly situated                   :
                                             :
                                                      CLASS ACTION COMPLAINT
                         Plaintiff,          :
         v.                                  :
                                             :
                                                      A Trial by the Maximum Number of Jurors is
 Cox Communications, Inc.                    :
                                                      hereby Demanded
                                             :
                         Defendant.          :
                                             :
                                             :

        For this Class Action Complaint, Plaintiff, Dan Cornelius, by undersigned counsel, states

on behalf of himself and a class of similarly situated persons as follows:

                                         INTRODUCTION

        1.      Plaintiff, Dan Cornelius (“Plaintiff”), brings this class action for damages resulting

from the illegal actions of Defendant Cox Communications, Inc. (“Cox” or “Defendant”). Cox

repeatedly called Plaintiff’s cellular telephone using a prerecorded and/or artificial voice – over

Plaintiff’s repeated requests for Defendant to stop and without prior express consent – in violation

of the Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq. (the “TCPA”).

        2.      Cox is the third-largest cable television provider in the United States. As part of its

business, Cox operates an aggressive call campaign where it repeatedly calls consumers’ cellular

telephones using a prerecorded and/or artificial voice, without their consent and over their specific

objections to stop the calls.

        3.      Indeed, Plaintiff never provided Cox with prior express consent to place calls to his

cellular telephone number regarding someone else’s Cox account.               Nonetheless, Cox has

repeatedly called Plaintiff’s cellular telephone with an identical prerecorded and artificial voice
        Case 2:21-cv-02108-JAR-TJJ Document 1 Filed 02/26/21 Page 2 of 9




call recording stating “This message is for [unrelated third party] from Cox Communications. To

prevent further calls, please call our automated service immediately at 844-472-8791. The number

again is 844-472-8971. Please review your account status online at Cox.com as soon as possible.

Thank you.”

        4.      Following his receipt of Cox’s wrong number calls, Plaintiff repeatedly called Cox

at the above-referenced telephone number in an effort to get the calls to stop. However, each time

he advised Cox that it was calling him in error and asked Cox to stop calling him, Cox advised

Plaintiff that it could not stop the calls to Plaintiff’s cellular telephone. Moreover, Cox continued

to call Plaintiff’s cellular telephone with the same prerecorded and artificial voice message after

Plaintiff asked Cox to stop calling him.

        5.      Plaintiff is not alone; upon information and belief, Cox has done the same thing to

countless other individuals. Accordingly, Plaintiff seeks to certify the following class:

        All persons within the United States to whom (1) Cox placed one or more
        prerecorded or artificial voice calls, (2) to said person’s cellular telephone, (3) after
        said person advised Cox that it was calling a wrong number, or (4) where Cox did
        not possess said person’s prior express consent, (5) within the four years prior to
        the filing of the Complaint.

                                           JURISDICTION

        6.      This action arises out of Defendant Cox’s repeated violations of the Telephone

Consumer Protection Act, 47 U.S.C. § 227, et seq. (“TCPA”).

        7.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), because a

substantial portion of the acts giving rise to this action – including Plaintiff’s receipt of Defendant’s

illegal telephone calls – occurred in this District.

                                              PARTIES

        8.      Plaintiff, Dan Cornelius (“Plaintiff”), is an adult individual residing in Hutchinson,

Kansas, and is a “person” as the term is defined by 47 U.S.C. § 153(39).
        Case 2:21-cv-02108-JAR-TJJ Document 1 Filed 02/26/21 Page 3 of 9




        9.      Defendant, Cox Corporation (“Cox”), is a Delaware business entity with a principal

place of business at 6205-B Peachtree Dunwoody Road, Atlanta, Georgia 30328, and is a “person”

as the term is defined by 47 U.S.C. § 153(39).

              THE TELEPHONE CONSUMER PROTECTION ACT OF 1991

        10.     The TCPA regulates, among other things, the placement of telephone calls using a

prerecorded or artificial voice.

        11.     Specifically, 47 U.S.C. § 227(b)(1)(A)(iii) prohibits any call using “an artificial or

prerecorded voice” to a cellular phone without prior express consent by the person being called,

unless the call is for emergency purposes.

                FACTUAL ALLEGATIONS APPLICABLE TO PLAINTIFF

        12.     Within the last four years Cox began calling Plaintiff’s cellular telephone, number

620-xxx-4426, regarding a separate, unrelated person who Plaintiff does not know.

        13.     Cox placed the calls to Plaintiff’s cellular telephone from, inter alia, telephone

number 844-472-8791.

        14.     Each time Cox called Plaintiff, it left an identical prerecorded and artificial voice

message on Plaintiff’s cellular telephone stating the following in a robotic-sounding voice: “This

message is for [unrelated third party] from Cox Communications. To prevent further calls, please

call our automated service immediately at 844-472-8791. The number again is 844-472-8971.

Please review your account status online at Cox.com as soon as possible. Thank you.”

        15.     Plaintiff never provided his consent to Cox to be contacted on his cellular telephone

regarding someone else’s Cox account.

        16.     Beginning in or around May 2020, Plaintiff called Cox at telephone number 844-

472-8791, waited on the line to speak with a live representative, and then asked Cox to stop calling

his cellular telephone and advised it that it was calling Plaintiff in error.
        Case 2:21-cv-02108-JAR-TJJ Document 1 Filed 02/26/21 Page 4 of 9




       17.     Nonetheless, Cox continued to place numerous identical prerecorded and artificial

voice calls to Plaintiff’s cellular telephone over the following months.

       18.     Cox’s calls directly interfered with Plaintiff’s right to peacefully enjoy a service

that Plaintiff paid for and caused Plaintiff a significant amount of anxiety, frustration, annoyance,

and anger.

                               CLASS ACTION ALLEGATIONS

A. The Class

       19.     Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23 on behalf

of himself and all others similarly situated.

       20.     Plaintiff represents, and is a member of the following class (the “Class”):

       All persons within the United States to whom (1) Cox placed one or more
       prerecorded or artificial voice calls, (2) to said person’s cellular telephone, (3) after
       said person advised Cox that it was calling a wrong number, or (4) where Cox did
       not possess said person’s prior express consent, (5) within the four years prior to
       the filing of the Complaint.

       21.     Defendant and its employees or agents are excluded from the Class. Plaintiff does

not know the number of members in the Class but believes the class members number in the several

thousands, if not more. Thus, this matter should be certified as a class action to assist in the

expeditious litigation of this matter.
        Case 2:21-cv-02108-JAR-TJJ Document 1 Filed 02/26/21 Page 5 of 9




B. Numerosity

       22.     Upon information and belief, Defendant placed prerecorded and artificial voice

calls to cellular telephone numbers belonging to thousands of persons throughout the United States

where it lacked prior express consent to place such calls and/or such persons had previously

advised Cox it was calling a wrong number. The members of the Class, therefore, are believed to

be so numerous that joinder of all members is impracticable.

       23.     The exact number and identities of the Class members are unknown at this time and

can only be ascertained through discovery. Identification of the Class members is a matter capable

of ministerial determination from Defendant’s records.

C. Common Questions of Law and Fact

       24.     There are questions of law and fact common to the Class that predominate over any

questions affecting only individual Class members. These questions include:

               a. Whether Cox placed prerecorded and artificial voice calls to persons’ cellular

                   telephones after said persons advised Cox that it was calling a wrong number;

               b. Whether Cox can meet its burden of showing it obtained prior express consent

                   to place prerecorded and/or artificial voice calls;

               c. Whether Defendant’s conduct was knowing and/or willful;

               d. Whether Defendant is liable for damages, and the amount of such damages; and

               e. Whether Defendant should be enjoined from such conduct in the future.

       25.     The common questions in this case are capable of having common answers. If

Plaintiff’s claim that Defendant routinely places prerecorded and artificial voice calls to cellular

telephone numbers without prior express consent, and over requests to stop the calls, is accurate,

Plaintiff and the Class members will have identical claims capable of being efficiently adjudicated
        Case 2:21-cv-02108-JAR-TJJ Document 1 Filed 02/26/21 Page 6 of 9




and administered in this case.

D. Typicality

        26.     Plaintiff’s claims are typical of the claims of the Class members, as they are all

based on the same factual and legal theories.

E. Protecting the Interests of the Class Members

        27.     Plaintiff will fairly and adequately protect the interests of the Class and has retained

counsel experienced in handling class actions and claims involving unlawful business practices.

Neither Plaintiff nor his counsel has any interests which might cause them not to vigorously pursue

this action.

F. Proceeding Via Class Action is Superior and Advisable

        28.     A class action is the superior method for the fair and efficient adjudication of this

controversy. The interest of Class members in individually controlling the prosecutions of separate

claims against Defendant is small because it is not economically feasible for Class members to

bring individual actions.

                                 COUNT I
        VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT,
                          47 U.S.C. § 227, ET SEQ.

        29.     Plaintiff repeats and realleges the above paragraphs of this Complaint and

incorporates them herein by reference.

        30.     Plaintiff brings this claim on behalf of himself and the Class.

        31.     Defendant placed calls using a prerecorded and/or an artificial voice to cellular

telephones belonging to Plaintiff and the other members of the Class without their prior express

consent and not for any emergency purpose.

        32.     Moreover, Defendant placed calls using a prerecorded and/or an artificial voice to
        Case 2:21-cv-02108-JAR-TJJ Document 1 Filed 02/26/21 Page 7 of 9




cellular telephones belonging to Plaintiff and the other members of the Class after they advised

Cox that it was calling a wrong number.

        33.       Each of the aforementioned calls by Defendant constitutes a violation of the TCPA.

        34.       Plaintiff and the Class are entitled to an award of $500.00 in statutory damages for

each message sent in violation of the TCPA pursuant to 47 U.S.C. § 227(b)(3).

        35.       Additionally, Plaintiff and the Class are entitled to and seek injunctive relief

prohibiting such conduct by Defendant in the future.

        36.       Further, Plaintiff and the Class are entitled to and seek a declaration from Defendant

that:

                 Defendant violated the TCPA;

                 Defendant placed prerecorded and/or artificial voices calls to Plaintiff and the

                  members of the Class without prior express consent; and

                 Defendant placed prerecorded and/or artificial voices calls to Plaintiff and the

                  members of the Class after said persons had previously advised Cox that it was

                  calling a wrong number

COUNT II
WILLFUL VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT,
47 U.S.C. § 227, ET SEQ.

        37.       Plaintiff repeats and realleges the above paragraphs of this Complaint and

incorporates them herein by reference.

        38.       Plaintiff brings this claim on behalf of himself and the Class.

        39.       Defendant knowingly and/or willfully placed calls using a prerecorded and/or an

artificial voice to cellular numbers belonging to Plaintiff and the other members of the Class

without their prior express consent and not for any emergency purposes.
        Case 2:21-cv-02108-JAR-TJJ Document 1 Filed 02/26/21 Page 8 of 9




        40.       Moreover, Defendant knowing and/or willfully placed calls using a prerecorded

and/or an artificial voice to cellular telephones belonging to Plaintiff and the other members of the

Class after they advised Cox that it was calling a wrong number.

        41.       Each of the aforementioned calls by Defendant constitutes a knowing and willful

violation of the TCPA.

        42.       Plaintiff and the Class are entitled to an award of up to $1,500.00 in statutory

damages for each message sent in violation of the TCPA pursuant to 47 U.S.C. § 227(b)(3).

        43.       Additionally, Plaintiff and the Class are entitled to and seek injunctive relief

prohibiting such conduct by Defendant in the future.

        44.       Further, Plaintiff and the Class are entitled to and seek a declaration from Defendant

that:

                 Defendant knowingly and/or willfully violated the TCPA;

                 Defendant knowingly and/or willfully placed prerecorded and/or artificial voices to

                  calls to Plaintiff and member of the Class who had previously advised Cox that it

                  was calling a wrong number;

                 Defendant willfully placed calls to Plaintiff and the Class without prior express

                  consent; and

                 It is Defendant’s practice and history to place prerecorded and artificial voice calls

                  to persons without their prior express consent.

                                       PRAYER FOR RELIEF

WHEREFORE, the Plaintiff prays that judgment be entered against Defendant:

                  A. Injunctive relief prohibiting such violation of the TCPA by Defendant in the

                     future;
Case 2:21-cv-02108-JAR-TJJ Document 1 Filed 02/26/21 Page 9 of 9




      B. Statutory damages of $500.00 for each and every call in violation of the TCPA

          pursuant to 47 U.S.C. § 227(b)(3)(B);

      C. Treble damages of up to $1,500.00 for each and every call in violation of the

          TCPA pursuant to 47 U.S.C. § 227(b)(3)(C);

      D. An award of attorneys’ fees and costs to counsel for Plaintiff and the Class; and

      E. Such other and further relief as may be just and proper.

             TRIAL BY JURY DEMANDED ON ALL COUNTS



February 26, 2021                    Respectfully submitted,

                                     ESLINGER LAW FIRM, LLC

                                            /s/ Jason M. Eslinger
                                     By:
                                      Jason M. Eslinger     KS#26595
                                      2517 Jefferson Street
                                      Kansas City, MO 64105
                                      (816) 259-5226 Telephone
                                      (816) 817-1441 Facsimile
                                      jason@eslingerlawfirm.com
                                     ATTORNEYS FOR PLAINTIFF


                                            and

                                     Sergei Lemberg, Esq. (pro hac vice forthcoming)
                                     LEMBERG LAW, L.L.C.
                                     43 Danbury Road
                                     Wilton, CT 06897
                                     Telephone: (203) 653-2250
                                     Facsimile: (203) 653-3424
                                     Attorneys for Plaintiff
